Citation Nr: 0921457	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  03-24 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for left hip 
arthritis in excess of 30 percent disabling prior to December 
4, 2003.

2.  Entitlement to an increased evaluation for left hip 
arthritis and status post total left hip replacement in 
excess of 30 percent disabling on or after February 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to 
February 1981 and from March 1982 to July 1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  An April 2004 RO decision assigned a 
temporary 100 percent evaluation effective December 4, 2003, 
pursuant to 38 C.F.R. § 4.30 and an evaluation of 100 percent 
was assigned from February 1, 2004, to February 1, 2005.  
Thereafter, the Veteran was assigned a 30 percent rating from 
February 1, 2005.  The issues have been recharacterized as 
stated above.

In July 2007, the Veteran presented testimony at a hearing 
conducted at the Cleveland RO by the use of video 
conferencing equipment before Kathleen K. Gallagher, a 
Veterans Law Judge (VLJ) sitting in Washington, D.C.  A 
transcript of this hearing is in the Veteran's claims folder.

In August 2007, the Board remanded the issues on appeal for 
further development.  The requested VA records were 
associated with the claims file.  Additionally, pursuant to 
the remand, in a September 2007 letter, the Veteran was 
requested to provide a VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, in order for VA to attempt to obtain private 
treatment records from Dr. K at T.H.  In an August 2008 
letter, the Veteran was requested to submit a release a 
second time.  The letter also informed him that he may want 
to obtain and send VA the information himself.  38 C.F.R. 
§ 3.159(c)(1).  However, the claims file does not contain a 
completed release or records submitted by the Veteran for Dr. 
K.  The Board notes that the duty to assist is not a one way 
street and it is ultimately the Veteran's responsibility to 
support his claims with appropriate evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  As such, it appears 
that further development would serve no useful purpose at 
this point and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Given 
the foregoing, the Board finds that VA has substantially 
complied with the Board's August 2007 remand with regard to 
this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Prior to December 4, 2003, service-connected left hip 
arthritis was not shown to be productive of a fracture of 
surgical neck with false joint or impairment with nonunion 
without loose motion and weightbearing preserved with aid of 
brace.  

3.  On or after February 1, 2005, service-connected left hip 
arthritis and status post total left hip replacement was not 
shown to be productive of markedly severe residual weakness, 
pain or limitation of motion following implantation of the 
prosthesis.


CONCLUSIONS OF LAW

1.  Prior to December 4, 2003, the criteria for the 
assignment of a rating in excess of 30 percent disabling for 
the service-connected left hip arthritis were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 
5255 (2008).

2.  On or after February 1, 2005, the criteria for the 
assignment of an evaluation in excess of 30 percent for the 
service-connected left hip arthritis and status post total 
left hip replacement have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5054 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in his or her possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Prior to initial adjudication of the claim, a letter dated in 
February 2002 fully satisfied the duty to notify provisions 
elements 2 and 3.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. 183 at 187; Pelegrini 
II.  In this regard, the letter advised the appellant what 
information and evidence would be obtained by VA and what 
information and evidence must be submitted by him.  

Additionally, in order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Lack of prejudicial harm may be shown in three ways: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 877 (2007) rev'd on other 
grounds by Shinseki v. Sanders, --S.Ct.--(2009) WL 1045952 
(U.S.); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

In February 2002, the RO sent the appellant a letter which 
requested that he provide evidence describing how his 
disability had worsened.  In addition, the appellant 
specifically indicated the effect that worsening had on his 
employment and daily life.  Specifically, the appellant 
testified that he cannot work due to his hip and that he 
needs help around the house.  The Board finds that the notice 
given and the responses provided by the appellant during his 
hearing specifically show that he knew that the evidence 
needed to show that his disability had worsened and what 
impact that had on his employment and daily life.  As the 
Board finds that the appellant had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial and the first criterion is satisfied.  See 
Vazquez-Flores, 22 Vet. App. 37.  

As to the second element, the Board notes that the appellant 
is service connected for left hip arthritis.  As will be 
discussed below, left hip arthritis is rated under Diagnostic 
Code 5255 prior to his hip replacement and under 5054 
afterwards.  These Codes are not cross referenced to any 
other Codes for the purposes of evaluation.  See id.  There 
is no mention of a specific measurement or test result that 
is required for a higher rating under either Diagnostic Code.  
As such, under Diagnostic Codes 5255 and 5054, entitlement to 
a higher disability rating would be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of his left hip and the effect of that worsening on his 
employment and daily life.  Therefore, the Board finds that 
element two is satisfied.  See Vazquez-Flores.  

As to the third element, the March 2006 letter fully 
satisfied this element.  The notice letter notified the 
appellant that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  That letter indicated that a 
disability rating can be changed when there are changes in 
the condition.  The letter stated that a rating will be 
assigned from 0 percent to 100 percent depending on the 
disability involved and explained that VA uses a schedule for 
evaluating disabilities that is published in Title 38, Code 
of Regulations, Part 4.  It was also noted that a disability 
evaluation other than the level found in the schedule for a 
specific condition can be assigned if the impairment is not 
adequately covered by the schedule.  The letter further 
indicated that evidence of the nature and symptoms of the 
disability, the severity and duration of the symptoms, and 
the impact of the condition and symptoms on employment would 
be considered in determining the disability rating.  The 
Board finds that the March 2006 letter satisfied the third 
element of Vazquez-Flores and the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet App. 473 (2006).  

The Board also notes that during the pendency of this claim, 
the appellant has been represented by an accredited 
representative, who is well aware of the requirements of the 
VCAA and the elements needed to substantiate the appellant's 
claim, and such representative has submitted argument during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error).  

Further, the appellant was given an opportunity to present 
testimony directly to the undersigned.  The Court 
specifically indicated that consideration also should be 
given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. 
at 46.  In light of the foregoing, the Board finds that the 
appellant had sufficient opportunities to develop his case 
and therefore concludes that the requirements of Vazquez-
Flores are met.  The Board, therefore, finds that the 
requirements of Pelegrini II are met and that the VA has 
discharged its duty to notify on this claim.  See Pelegrini 
II, 18 Vet. App. 112.  

Additionally, since the RO continued the 30 percent 
disability rating at issue here for the appellant's service-
connected left hip, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See Dingess, 19 
Vet. App. 473.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
claimant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the claimant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  The RO provided the 
appellant appropriate VA examinations in April 2003 and June 
2005 for his claim.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected disorder since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  Additionally, 
the latest VA examination report fully addresses the rating 
criteria and is adequate upon which to base a decision.

VA has also satisfied its duty to assist the appellant at 
every stage of this case.  All available service treatment 
records and SSA records as well as all identified VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the appellant's claim.  VA has 
also assisted the appellant and his representative throughout 
the course of this appeal by providing them with a SOC and 
SSOCs, which informed them of the laws and regulations 
relevant to his claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected and 
the General Rating Formula for Diseases and Injuries of the 
Spine.  When there is arthritis with at least some limitation 
of motion, but to a degree which would be noncompensable 
under a limitation-of-motion code, a 10 percent rating will 
be assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and there 
are occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  However, the Veteran is already 
assigned a 30 percent disability evaluation for his service-
connected left hip so he would not be entitled to a higher 
rating under DC Code 5003.  See 38 C.F.R. § 4.45(f).

The RO originally evaluated the Veteran's left hip disability 
under DC 5255, the criteria for evaluating malunion of the 
femur.  38 C.F.R. § 4.71a.  Under DC 5255, a 30 percent 
evaluation is assigned for malunion with marked knee or hip 
disability.  A 60 percent evaluation is assigned for fracture 
of surgical neck with false joint or impairment with nonunion 
without loose motion and weightbearing preserved with aid of 
brace.  An 80 percent evaluation is assigned for fracture of 
the shaft or anatomical neck with nonunion, with loose motion 
(spiral or oblique fracture).

After his left hip replacement surgery in December 2003, the 
Veteran's disability was evaluated under DC 5054.  For a 
prosthetic replacement of the head of the femur or of the 
acetabulum, an evaluation of 100 percent is assigned for the 
one year period following implantation of prosthesis.  
Thereafter, an evaluation of 90 percent is warranted for 
painful motion or weakness such as to require the use of 
crutches.  An evaluation of 70 percent is warranted for 
markedly severe residual weakness, pain, or limitation of 
motion.  A 50 percent evaluation is warranted for moderately 
severe residuals of weakness, pain, or limitation of motion.  
A minimum rating of 30 percent is assigned after the one year 
period following the prosthetic replacement of hip joint.  38 
C.F.R. § 4.71a, Diagnostic Code 5054.  

Normal range of motion of the hip is zero to 125 degrees 
flexion and zero to 45 degrees abduction.  38 C.F.R. § 38 
C.F.R. § 4.71, Plate II (2008).

1.  Entitlement to an increased evaluation for left hip 
arthritis in excess of 30 percent disabling prior to December 
4, 2003.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran was not entitled to an evaluation in excess of 30 
percent disabling for his service-connected left help prior 
to December 4, 2003.  Fracture of surgical neck with false 
joint or impairment with nonunion without loose motion and 
weightbearing preserved with aid of brace was not shown.  In 
this regard, during the April 2003 VA examination, flexion 
was to 70 degrees and extension was to 0 degrees.  There were 
no reports of a fracture of the surgical neck or impairment 
with nonunion without loose motion.  Thus, the criteria for a 
rating in excess of 30 percent disabling prior to December 4, 
2003, were not met.  38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 
5255.  

2.  Entitlement to an increased evaluation for left hip 
arthritis and status post total left hip replacement in 
excess of 30 percent disabling on or after February 1, 2005.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an evaluation in excess of 30 
percent disabling for his service-connected left hip on or 
after February 1, 2005.  The left hip does not more nearly 
approximate the criteria for moderately severe residuals of 
weakness, pain, or limitation of motion.  In this regard, 
during the June 2005 VA examination, the Veteran ambulated 
with a cane with a limp on his left leg.  There was 
tenderness and soreness to palpation and pain throughout the 
range of motion.  Flexion was to 90 degrees, extension was to 
0 degrees, abduction was to 35 degrees, adduction to 15 
degrees, and internal and external rotation was about 20 to 
25 degrees limited by pain and stiffness.  Although the Board 
acknowledges that the Veteran's left hip range of motion is 
limited and that he experiences pain, based on the objective 
range of motion findings, it is not limited to a moderately 
severe degree.  Thus, the criteria for a rating in excess of 
30 percent disabling on or after February 1, 2005, have not 
been met.  38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 5054.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's left hip is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 30 
percent rating, and no higher.  The Board acknowledges that 
the Veteran has reported problems with standing and walking, 
repeated falls, and popping.  Although there was pain, 
soreness, and tenderness throughout the range of motion, 
repetitive testing did not cause increased aches, pains, 
soreness, tenderness, and fatigability.  Indeed, the 
Veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant an increased evaluation.  Therefore, the Board 
finds that the preponderance of the evidence is against an 
increased evaluation for the Veteran's left hip disability.  

Additionally, as the record contains no evidence showing that 
the Veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that the 
current 30 percent evaluation is appropriate and that there 
is no basis for awarding a higher evaluation for the service-
connected left hip disability.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5255 and 5054. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
left hip arthritis and status post total left hip replacement 
is so exceptional or unusual as to warrant the assignment of 
a higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. App. 
111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service-
connected left hip arthritis and status post total left hip 
replacement has caused frequent periods of hospitalization or 
marked interference with his employment.  In fact, the SSA 
records reflected that the Veteran is obtaining disability 
benefits based on an unrelated disability.  Additionally, the 
Board finds that the rating criteria to evaluate his left hip 
his reasonably describe the Veteran's disability level and 
symptomatology.  Therefore, the Veteran's disability picture 
is contemplated by the rating schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

Entitlement to an increased evaluation for left hip arthritis 
in excess of 30 percent disabling prior to December 4, 2003, 
is denied.

Entitlement to an increased evaluation for left hip arthritis 
and status post total left hip replacement in excess of 30 
percent disabling on or after February 1, 2005, is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


